DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Original claims 1-45 are currently pending.

Election/Restriction
2.	Claims 1, 23, and 24 are generic to the following disclosed patentably distinct species:
A.	Distinct species of first bioactive molecules: co-stimulatory, mobility enhancing, and programming;
B.	Identifying protein and sensing protein;
C.	DNA, RNA, and XNA origami;
D.	Lipid bilayer, red blood cell, and white blood cell
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group A, B, C, and D for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The distinct species require separate searches and considerations for relevant art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	IN ADDITION TO THE ABOVE:
This application contains claims directed to the following patentably distinct species:
	1.	Distinct species of agents: second bioactive molecule for T-cell activation (claim 2); activating protein (claim 3); Ly49 (claims 5, 6, 25, and 26); patient-specific MHC (claims 5 and 25); synthetic MHC (claims 6 and 26); therapeutic protein against cancer (claims 7 and 28); molecule/drug and magnetic nanoparticles (claims 13 and 34); RNAi-based  logic circuit (claims 15, 23 and 36); pattern of ligands (claim 16); CRISPR-Cas (claims 7, 17, 28, and 37); exosome (claim 21); and modulator CRISPR-Cas9 (claims 22 and 41).
	NOTE: Should CRISPR-Cas9 be elected for prosecution, the applicant is required to elect one of Cas9 (claim 17), Cas9-HF1, Cas12a (claims 19 and 39), and transposon-encoded CRISPR-Cas (claims 20 and 40).
	2.	Distinct species of nanoshells: comprising disulfide bonds (claims 8 and 29); coupled with a molecular complex (claims 9 and 30); and carbon nanodot (claims 13 and 32);
	3.	Distinct species of lymph nodes: coated with a lattice of microgel (claim 42); dipped in antibiotic solution (claim 43); comprising metallic glass (claim 44); and comprising a mechanically actuating membrane (claim 45).
The species are independent or distinct because they are drawn to compositions having distinct biochemical structures and function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group 1, 2, and 3 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The distinct species require separate searches and considerations for relevant art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633